Citation Nr: 0810937	
Decision Date: 04/03/08    Archive Date: 04/14/08

DOCKET NO.  03-25 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an increased rating for the service-
connected chondromalacia patella, left knee, with 
degenerative changes and osteochondral defect, currently 
rated as 30 percent disabling.  

2.  Entitlement to an increased rating for the service-
connected laxity of the left knee, currently rated as 10 
percent disabling.  

3.  Entitlement to an increased rating for the chondromalacia 
patella, right knee, with degenerative joint disease and loss 
of motion, currently rated as 10 percent disabling.  

4.  Entitlement to an increased (compensable) rating for the 
service-connected laxity of the right knee.  


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The veteran had active service from December 1987 to April 
1991.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, that denied increased ratings for the service-
connected right and left knee disabilities, as characterized 
on the front page of this decision.  


FINDINGS OF FACT

1.  The service-connected left knee chondromalacia patella 
with degenerative changes and osteochondral defect is 
manifested by chondromalacia patella and arthritis causing 
pain and swelling in the left knee, with minimal effusion; 
extension is not limited to 30 degrees, and neither ankylosis 
of the left knee nor nonunion of the tibia and fibula is 
demonstrated.  

2.  The service-connected laxity of the left knee is not 
shown to be more than mild in degree.

3.  The service-connected right knee chondromalacia patella 
with degenerative joint disease and loss of motion is 
manifested by arthritis causing pain and swelling in the 
right knee, with minimal effusion; flexion is not limited to 
30 degrees and extension is not limited to 15 degrees, and 
neither malunion resulting in moderate knee disability, 
dislocated semilunar cartilage, nor ankylosis of the right 
knee are demonstrated.  

4.  The service-connected laxity of the right knee is not 
shown to more than mild in degree.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
30 percent for the service-connected left knee chondromalacia 
patella with degenerative changes and osteochondral defect on 
the basis of limitation of motion/arthritic pain/impairment 
of the tibia and fibula have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 
5024, 5256, 5258, 5260, 5261, 5262, 5263 (2007).

2.  The criteria for the assignment of a rating in excess of 
10 percent for the service-connected laxity of the left knee 
on the basis of instability and/or subluxation have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5257 (2007).

3.  The criteria for the assignment of a rating in excess of 
10 percent for the service-connected right knee 
chondromalacia patella with degenerative joint disease and 
loss of motion, on the basis of limitation of 
motion/arthritic pain have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 
5024, 5256, 5258, 5260, 5261, 5262, 5263 (2007).

4.  The criteria for the assignment of a 10 percent rating, 
but no higher, for the service-connected laxity of the right 
knee, on the basis of instability and/or subluxation have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5257 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

The RO provided the appellant pre-adjudication notice by 
letter dated November 2002.

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.  

Although the November 2002 pre-adjudication notification did 
not specifically request that the veteran submit all evidence 
in his possession that pertained to his claims pursuant to 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), that defect 
was remedied in a subsequent duty-to-assist letter sent to 
the veteran in May 2004.  The veteran was notified of this 
request again in an August 2005 letter that again requested 
the claimant to provide evidence in his possession that 
pertains to the claims.  

Similarly, a letter was sent to the veteran in March 2006 
that addressed the assignment of disability ratings and 
effective dates, in compliance with Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The notices provided to the appellant did not specifically 
comply with the holding in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  However, the Federal Circuit held in Sanders 
v. Nicholson, 487 F. 3d 881 (Fed. Cir. 2007), that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; "Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

The Board finds that the notice errors did not affect the 
essential fairness of the adjudication because VA has 
obtained all relevant evidence and the appellant has 
demonstrated actual knowledge of what was necessary to 
substantiate the claim.  Specifically, a review of the 
appellant's representative's Informal Hearing Presentation, 
received in February 2003, shows that the submission was 
filed subsequent to the August 2003 Statement of the case, 
followed by January 2007, July 2007, November 2007, and 
December 2007 Supplemental Statements of the Case, which 
listed all of the relevant criteria for an increased rating.  
The appellant's brief discussed the most recent medical 
findings regarding the veteran's knees, to include severe 
pain, burning and aching in the veteran's knees, and 
specifically referred to the requirements of the Veterans 
Claims Assistance Act of 2000 (VCAA).  These actions by the 
veteran's representative indicate actual knowledge of the 
right to submit additional evidence and of the availability 
of additional process.  As both actual knowledge of the 
veteran's procedural rights, and the evidence necessary to 
substantiate the claim have been demonstrated and he, and 
those acting on his behalf, have had a meaningful opportunity 
to participate in the development of his claim, the Board 
finds that no prejudice to the veteran will result from 
proceeding with adjudication without additional notice or 
process.  Furthermore, as discussed below, it appears that VA 
has obtained all relevant evidence.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  Increased Ratings

The veteran seeks increased ratings for the service-connected 
left knee chondromalacia patella with degenerative changes 
and osteochondral defect; the service-connected laxity of the 
left knee; the service-connected right knee chondromalacia 
patella with degenerative joint disease and loss of motion; 
and the service-connected laxity of the right knee.  For the 
sake of brevity, these disabilities will also be referred to 
as right and left knee arthritis and right and left knee 
laxity.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31.

The rating schedule also provides that when an unlisted 
disability is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

Disabilities of the knees are rated pursuant to 38 C.F.R. § 
4.71a, Diagnostic Codes 5003 & 5010 (for arthritis), and 
5256-5263.  

Traumatic arthritis established by x-ray findings is to be 
evaluated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Degenerative arthritis established by 
x-ray findings will be evaluated on the basis of limitation 
of motion of the specific joint or joints involved.  When, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.

The appropriate diagnostic codes for rating limitation of 
flexion and limitation of extension of the leg are 5260 and 
5261, respectively.  The average normal range of motion of 
the knee is 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  
Diagnostic Code 5260 addresses limitation of flexion of the 
leg.  Flexion limited to 45 degrees warrants a 10 percent 
rating; flexion limited to 30 degrees warrants a 20 percent 
rating; and flexion limited to 15 degrees warrants a 30 
percent rating.  

Separate ratings may be assigned under Diagnostic Code 5260 
(limitation of flexion of the leg) and Diagnostic Code 5261 
(limitation of extension of the leg).  VAOPGCPREC 9-2004 
(2004).  Under Diagnostic Code 5261, a noncompensable rating 
is warranted for extension limited to 5 degrees; a 10 percent 
rating for extension limited to 10 degrees; a 20 percent 
rating for extension limited to 15 degrees; a 30 percent 
rating for extension limited to 20 degrees; a 40 percent 
rating for extension limited to 30 degrees; and a 50 percent 
rating for extension limited to 45 degrees.

Under Diagnostic Code 5257, slight recurrent subluxation or 
lateral instability warrants a 10 percent rating; moderate 
recurrent subluxation or lateral instability warrants a 20 
percent rating; and severe recurrent subluxation or lateral 
instability warrants a 30 percent rating.  Lateral 
instability and degenerative arthritis of the knee also may 
be rated separately under Diagnostic Code's 5257 and 5003.  
VAOPGCPREC 23-97 (1997).  

Ankylosis of the knee is rated pursuant to Diagnostic Code 
5256.  A 30 percent rating is the minimum rating for 
ankylosis of the knee at a favorable angle in full extension, 
or in slight flexion between 0 degrees and 10 degrees.  
Higher ratings are assigned for ankylosis at higher angles.  

Under Diagnostic Code 5258, semilunar, dislocated cartilage 
with frequent episodes of "locking," pain and effusion into 
the joint warrants a 20 percent rating, the only assignable 
rating under that code.  Under Diagnostic Code 5259, removal 
of semilunar cartilage that remains symptomatic warrants a 10 
percent rating, the only assignable rating under that code.  
38 C.F.R. § 4.71a, Diagnostic Codes 5258, 5259.  

Under Diagnostic Code 5262, impairment of the tibia and 
fibula is rated as 10 percent disabling for malunion with 
slight knee or ankle disability.  Where there is malunion 
with moderate knee or ankle disability, a 20 percent rating 
is assigned.  Malunion of the tibia and fibula with marked 
knee or ankle disability warrants a 30 percent rating.  
Nonunion of the tibia and fibula with loose motion, requiring 
brace warrants a 40 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5262.

Finally, Diagnostic Code 5263 governs genu recurvatum 
(acquired, traumatic, with weakness and insecurity in weight-
bearing objectively demonstrated).  A 10 percent rating is 
the only assignable rating under this code.  

Historically, service connection for right and left knee 
disabilities was granted in an October 1991 rating decision.  
Since that time, the veteran has consistently reported that 
his knee disabilities have worsened.  The medical evidence 
reflects that the veteran underwent arthroscopic left knee 
surgery in January 1999 and arthroscopic right knee surgery 
in May 2000.  

The current appeal arises from a November 2002 claim for 
increase.  

A VA clinical examination in December 2001 revealed range of 
motion of the left knee from 0-120 degrees.  He had grade 1A 
Lachman's, and some medial joint line tenderness.  There was 
no lateral joint line tenderness, no effusion and a negative 
posterior drawer signed.  He was stable to varus/valgus 
stress.  Mild degenerative changes in the medial compartment 
of the left knee were shown on x-ray.  The assessment was 
early degenerative disease of the left knee.

At a VA examination in February 2002, the veteran complained 
of pain that was increased when walking up and down stairs, 
sitting down and standing up, and bending, to put on shoes 
for example.  Deep knee bend was tolerated to 85 degrees on 
the left, compared to 100 degrees on the right, with 
increased discomfort at that degree of flexion with partial 
deep knee bend.  Left knee range of motion was from about 5 
degrees of partial flexion (5 degrees flexion contracture) to 
110 degrees of flexion.  Right knee range of motion was from 
full extension or 0, to 125 degrees.  There was pain on 
extremes bilaterally.  The veteran had some tenderness in the 
inner upper medial edges of the right patella.  There was 
tenderness over the left knee, medial femoral tibial joint 
edges and on the undersurface of the medial edge of the left 
patella.  There was no crepitus or effusion of either knee.  
He had pain with McMurray testing on the left knee at 105 
degrees and at 120 degrees on the right.  There was trace 
laxity of the medial collateral ligament of the left knee and 
pain with ligament stress testing of the left knee.  The left 
calf and thigh were atrophied.  The impression was 
degenerative arthritis (noted on x-ray of October 2001), left 
knee, with three previous left knee operations in 1982, 1990, 
and 1999, and early degenerative arthritic symptoms of the 
right knee.  

A June 2002 clinic note indicated that the veteran had normal 
patellar motion and no effusion.  There was mild left medial 
laxity with 10 degrees of knee flexion.  Range of motion of 
the right knee is from full extension 0-142 degrees measured 
when lying prone.  The left side range of motion was 5 
degrees to 115 degrees after some stretching.  There was some 
atrophy on the left.  

At VA examination in December 2002, there was full range of 
motion of the knees with flexion to 140 degrees, extension at 
0 degrees with no evidence of instability.  He was able to 
stand and hop on both and either knee without discomfort of 
stiffness and knee pain.  The impression was internal 
derangement of the knees status post operation.

At VA examination in May 2004, the veteran continued to 
complain of bilateral knee pain, worse on the left.  The pain 
increased with stairs, kneeling, walking, standing, 
squatting, and cold weather.  The veteran reported swelling 
and stiffness in the left knee.  On examination, the veteran 
walked with a mild left limp.  Pain increased with a tip-toe 
walk as well as a heel walk.  There was medial left knee 
tenderness, but no right knee tenderness.  There was no 
effusion or increased warmth of either knee.  There was no 
laxity noted in either knee.  Atrophy was noted in the left 
thigh and left calf.  Range of motion was 0-130 degrees on 
the right and 0-110 degrees on the left.  Pain was noted at 
100 degrees of flexion on the left and the veteran lost 5 
degrees of motion due to pain, weakness, and fatigue on 
repeated motion.  The impression was status post medial 
meniscectomy right knee and status post surgery times three 
with secondary degenerative joint disease left knee.  The 
pain had a major functional impact.  Functional impairment 
was mild on the right knee and moderate regarding the left 
knee.  Upright weight bearing and non-weight bearing sunrise 
lateral views of the right knee again demonstrated mild 
sharpening of the tibial eminences.  The joint spaces were 
well-maintained.  There appeared to be a number of bony 
densities seen adjacent to the lateral aspect of the patellar 
surface on the frontal and sunrise view.  

VA outpatient treatment records from October 2003 show that 
the veteran was treated for a flare-up of bilateral knee 
pain.  Clinic notes from February 2005 and April 2005 reveal 
continued complaints of knee pain.  

At an August 2005 fee basis examination for VA the veteran 
reported constant pain in both knees, with stiffness and 
weakness.  He described incapacitating episodes of knee pain 
that lasted for up to two days, three to four times per 
month.  The veteran's range of motion of the right knee was 
0-130 degrees.  The left knee motion was limited to 0-110 
degrees.  On the right, the joint function was not 
additionally limited by pain, fatigue, weakness, lack of 
endurance or incoordination after repetitive use.  On the 
left, joint function was additionally limited by 10 degrees 
due to fatigue, weakness, lack of endurance and 
incoordination, with incoordination having a major functional 
impact.  Drawer test of the right and left knees was within 
normal limits, but McMurray's test of the right and left 
knees was abnormal with slight instability bilaterally.  The 
examiner specifically noted that the veteran did not miss 
time from work due to the knee pain.  There was no change in 
the previous diagnoses regarding the right and left knees.

Laxity and chronic progressive knee pain were noted again in 
September 2006.  The veteran received at least three steroid 
injections for his knees in early 2007.  

At a January 2007 fee basis examination for VA, the veteran 
continued to complain of knee pain.  He took three Vicodin 
per day and used ice packs to relieve the pain.  The veteran 
was not able to bend or squat for a prolonged period of time.  
As in previous examinations, the veteran reported aching and 
burning pain with stiffness, swelling and give-way weakness.  
Examination of the knees revealed tenderness and guarding 
movement on the left knee.  The right knee examination was 
normal.  There was crepitus bilaterally.  There was no knee 
joint ankylosis bilaterally.  After repetitive use, both 
knees range of motion was additionally limited by pain, 
fatigue, weakness, lack of endurance and not limited by 
incoordination.  The pain had major impact.  There was 5 
degrees of additional limitation of motion of both knees.  
Medial and lateral collateral stability test, meniscus test, 
and anterior and posterior cruciate stability tests were all 
normal bilaterally.  The range of motion of the right knee 
was 0-140 degrees with pain at 140 degrees.  On the left, 
range of motion was 0-110 degrees with pain at 110 degrees.  
There was no change in the diagnosis of either knee, although 
the examiner did note that the left knee laxity had resolved.  
There was objective evidence of pain with range of motion of 
the right and left knees.  

Records obtained from the Social Security Administration are 
mostly duplicative of records already in the claims file, and 
have already been considered.  Additionally, they cover a 
time period not currently under review.

Private records from August 2007, including a magnetic 
resonance imaging (MRI) report, revealed a left knee tear 
involving the posterior horn of the medial meniscus extending 
into the body, and a linear abnormal signal abutted the 
tibial articular surface.  A small joint effusion was present 
and the veteran reported intermittent locking.  

A private operative report from September 2007 shows that the 
veteran underwent arthroscopic surgery to repair a tear of 
the medial meniscus of the left knee.  Operative findings 
included no ligamentous instability and no rotation 
instability.  McMurray test was crepitant.  There were no 
surgical complications, but the report indicated that the 
veteran would eventually require a total knee replacement.  

Left Knee

The service-connected left knee chondromalacia patella with 
degenerative changes and osteochondral defect is rated as 30 
percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic 
code 5262 based on malunion of the tibia and fibula with 
marked knee disability.  To warrant a rating in excess of 30 
percent under Diagnostic Code 5262, the medical evidence 
would have to show nonunion of the tibia and fibula with 
loose motion requiring brace.  To warrant a rating in excess 
of 30 percent under any of the other knee codes, the medical 
evidence would have to show either ankylosis of the knee in 
flexion of higher than 10 degrees (Diagnostic Code 5256); or 
extension limited to 30 degrees or higher (Diagnostic Code 
5261).  Those are the only other knee codes that allow for a 
rating in excess of 30 percent.  

The medical evidence in this case has never shown ankylosis 
of the left knee or nonunion of the tibia and fibula.  
Additionally, extension of the left knee is not limited to 30 
degrees.  As such, a rating in excess of 30 percent is not 
warranted for the service-connected left knee arthritis.  

Moreover, the veteran underwent another left knee surgical 
procedure to repair a meniscal tear in September 2007.  There 
were no surgical complications and the veteran has not 
asserted that the surgery made his left knee condition worse, 
caused ankylosis, or nonunion of the tibia and fibula.  

In conclusion, the evidence does not show that the veteran's 
left knee chondromalacia patella with degenerative changes 
and osteochondral defect has worsened in severity to a degree 
that warrants a rating in excess of 30 percent.  

Similarly, an increased rating for the service-connected left 
knee laxity is also not warranted.  The service-connected 
laxity is rated as 10 percent disabling, by analogy to 
instability and/or subluxation pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  To warrant the next higher, 20 percent 
rating, under Diagnostic Code 5257, the evidence would have 
to show at least moderate laxity, instability or subluxation.  
Although the veteran's left knee laxity is well-documented on 
multiple examination reports and clinical records as noted 
above; such left knee laxity has never been shown to be more 
than mild in degree.  In fact, one VA examiner, in January 
2007 indicated that the left knee laxity was resolved.  In 
short, as no medical evidence of record shows laxity of the 
left knee to be more than mild in degree, a rating in excess 
of 10 percent for left knee laxity is not warranted.  

The service-connected left knee arthritis disability with 
left knee laxity has been considered under all other 
potentially appropriate diagnostic codes, however, the 
criteria necessary for the assignment of a rating in excess 
of 30 percent under these codes have not been met.  For 
example, the veteran has never demonstrated or been diagnosed 
with ankylosis of the left knee, extension is not limited to 
30 degrees, and nonunion of the tibia and fibula is not 
shown.  Therefore, a rating in excess of 30 percent under 38 
C.F.R. § 4.71a, Diagnostic Codes 5256, 5261, and/or 5262 is 
not for application. 

Additionally, the assignment of a higher rating based on 
functional loss due to pain has also been considered under 38 
C.F.R. § 4.40 (including pain on use or during flare-ups) and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  It is 
necessary to consider these regulatory provisions in the case 
of disabilities involving a joint rated on the basis of 
limitation of motion.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).

The examination reports of record do show evidence of 
additional functional loss due to pain or functional loss due 
to weakness, fatigability, incoordination or pain on 
movement; however, the veteran's assigned 30 percent rating 
was assigned based on limited motion that takes into account 
the pain.  In other words, the current 30 percent rating more 
nearly approximates the overall severity of the disability, 
including the additional pain on motion, weakness, fatigue, 
etc.  It is recognized that the veteran's left knee is 
painful; however given the lack of ankylosis, range of motion 
and objective findings, the criteria are not met for the 
assignment of a rating in excess of 30 percent under any of 
the potentially applicable diagnostic codes.  

The provisions of 38 C.F.R. § 3.321(b)(1) have also been 
considered.  When the disability picture is so exceptional or 
unusual that the normal provisions of the rating schedule 
would not adequately compensate the veteran for his service-
connected disabilities, an extraschedular evaluation will be 
assigned.  To this end, neither frequent hospitalization nor 
marked interference with employment due to the veteran's 
service-connected right knee is demonstrated; nor is there 
any other evidence that this condition involves such 
disability that an extraschedular rating would be warranted 
under the provisions of 38 C.F.R. § 3.321(b)(1).  In this 
regard, the veteran reported that physical activity involved 
in his job aggravated the pain in his knee.  While the 
veteran's right knee pain may increase after a hard day's 
work, this does not rise to the level of marked interference 
with employment.

The preponderance of the evidence is against the claim for an 
increased rating for the left knee chondromalacia patella 
with degenerative changes and osteochondral defect; there is 
no doubt to be resolved; and a rating in excess of 30 percent 
is not warranted.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  

Likewise, the preponderance of the evidence is against the 
claim for a rating in excess of 10 percent for left knee 
laxity; there is no doubt to be resolved; and an increased 
rating for left knee laxity is not warranted.  38 U.S.C.A. § 
5107(b), 38 C.F.R. § 4.3.  

Right Knee

The service-connected right knee status post arthroscopy with 
chondromalacia, limitation of motion and degenerative changes 
is rated as 10 percent disabling pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003-5014.  

The 10 percent rating was assigned for arthritis under 
Diagnostic Code 5003 because the veteran's limitation of 
motion of the right knee was noncompensable under Diagnostic 
Codes 5260 and 5261.  Although there is x-ray evidence of 
arthritis, a higher, 20 percent rating is not warranted under 
Diagnostic Code 5003.  To warrant a 20 percent rating based 
on arthritis, there must be x-ray evidence showing 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations.  

Although the veteran claims that he has occasional 
incapacitating exacerbations of right arthritic knee pain 
that last up to 2 days, these assertions are not supported by 
the record.  More specifically, there is no indication on VA 
examinations that the veteran misses work due to his knee 
disabilities, and in fact, the August 2005 VA examination 
report specifically indicated that the veteran's service-
connected right and left knee disabilities do not cause him 
to miss work.  Given this finding, the veteran's assertions 
regarding occasional incapacitating exacerbations are of 
little probative value.  The record reveals that the veteran 
has periods of increased pain in either of his knees on 
occasion, but a flare-up of knee pain does not equate with an 
incapacitating exacerbation.  Thus a 20 percent rating under 
Diagnostic Code 5003 is not warranted.  

Turning now to other potentially applicable diagnostic codes, 
the medical evidence of record does not show that the 
veteran's limitation of flexion and/or limitation of 
extension of the right knee meets the criteria for the 
assignment of a rating in excess of 10 percent under 
Diagnostic Code 5260 or 5261.  The medical evidence shows 
that the veteran's right knee motion has been only slightly 
limited overall, and neither limitation of right knee flexion 
to 30 degrees nor limitation of extension to 15 degrees has 
been demonstrated.  Thus, a higher, 20 percent rating is not 
assignable based on limitation of flexion (Diagnostic Code 
5260) or limitation of extension (Diagnostic Code 5261).  

Similarly, ankylosis of the right knee has never been shown.  
As such, the assignment of a rating in excess of 10 percent 
for the right knee arthritis with chondromalacia under 
Diagnostic Code 5256 is not appropriate.

Likewise, a higher, 20 percent rating is not warranted under 
Diagnostic Code 5258 (semilunar dislocated cartilage) or 5262 
(impairment of the tibia and fibula).  At the most recent 
comprehensive VA examination of record in January 2007, the 
examination of the right knee was normal, including ligament 
and meniscus testing.  Malunion resulting in moderate right 
knee disability was not shown.  Absent at least moderate 
right knee disability due to malunion, and/or objective 
findings of semilunar dislocated cartilage, a higher, 20 
percent rating is not assignable under either Diagnostic Doe 
5258 or 5262.

The service-connected right knee laxity is currently rated as 
noncompensable under 38 C.F.R. § 4.71a, diagnostic Code 5257.  
The various VA examination reports, clinical records and 
private records have shown that the veteran has had laxity of 
the right knee from time to time.  Right knee instability was 
noted on VA examination in August 2005 and the established 
diagnosis of right knee laxity was unchanged by the VA 
examiner in January 2007.  Although the record does not 
indicate that the veteran has right knee laxity all the time, 
there is definitely right knee laxity some of the time.  
Despite the showing of laxity, however, the condition has 
never been characterized as more than slight, or mild in 
degree.  Mild laxity warrants a 10 percent rating pursuant to 
Diagnostic Code 5257.  In light of the medical findings of 
right knee laxity on VA examinations, the criteria are met 
for the assignment of a 10 percent rating under Diagnostic 
Code 5257.  A rating in excess of 10 percent is not 
assignable because the right knee laxity has never been shown 
to be more than mild in degree.  The criteria for the 
assignment of the next higher rating of 20 percent are not 
met because the veteran's service-connected right knee laxity 
has not been shown to be moderate in degree.  

Additionally, consideration has also been given to the 
assignment of a higher rating based on functional loss due to 
pain under 38 C.F.R. § 4.40 (including pain on use or during 
flare-ups) and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  It is necessary to consider these regulatory 
provisions in the case of disabilities involving a joint 
rated on the basis of limitation of motion.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The examination reports of record do not show evidence of 
additional functional loss due to pain or functional loss due 
to weakness, fatigability, incoordination or pain on 
movement, that has not already been taking into consideration 
in rating the veteran's right knee disability; and, the 
veteran's right knee laxity has never been characterized as 
more than mild in degree.  It is recognized that the 
veteran's right knee is painful; however given the range of 
motion and objective findings, the criteria are not met for 
the assignment of a rating in excess of 10 percent.  

The provisions of 38 C.F.R. § 3.321(b)(1) have also been 
considered.  When the disability picture is so exceptional or 
unusual that the normal provisions of the rating schedule 
would not adequately compensate the veteran for his service-
connected disabilities, an extraschedular evaluation will be 
assigned.  To this end, neither frequent hospitalization nor 
marked interference with employment due to the veteran's 
service-connected right knee is demonstrated; nor is there 
any other evidence that this condition involves such 
disability that an extraschedular rating would be warranted 
under the provisions of 38 C.F.R. § 3.321(b)(1).  In this 
regard, the veteran reported that physical activity involved 
in his job aggravated the pain in his knee.  While the 
veteran's right knee pain may increase after a hard day's 
work, this does not rise to the level of marked interference 
with employment.

The criteria for the assignment of a 10 percent rating, but 
not higher, for the service-connected right knee laxity have 
been met; however, the preponderance of the evidence is 
against the claim for an increased rating for the service-
connected right knee chondromalacia patella, with 
degenerative joint disease and loss of motion; there is no 
doubt to be resolved; and a rating in excess of 10 percent 
for the service-connected right knee chondromalacia patella 
with degenerative joint disease and loss of motion is not 
warranted.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  

ORDER

An increased rating for the service-connected chondromalacia 
patella, left knee, with degenerative changes and 
osteochondral defect is denied.  

An increased rating for the service-connected laxity of the 
left knee is denied.  

An increased rating for the chondromalacia patella, right 
knee, with degenerative joint disease and loss of motion is 
denied.  

A compensable rating of 10 percent rating, but no higher, for 
the service-connected laxity of the right knee is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


